Citation Nr: 1523240	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 24, 2011 for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), located in Newington, Connecticut, which granted service connection for schizophrenia and assigned a noncompensable rating (0 percent) effective June 24, 2011.

A subsequent May 2013 rating decision assigned an increased total (100 percent) rating, effective from June 24, 2011, the date of the Veteran's claim to reopen service connection for schizophrenia.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for a psychiatric disorder on December 7, 1983, which was denied by a January 1984 rating decision.  The Veteran did not appeal this decision.  

2.  The Veteran filed a petition to reopen his claim for service connection for schizophrenia on June 24, 2011. 

3.  The Veteran's service personnel records were obtained in July 2012.


CONCLUSION OF LAW

The requirements for an effective date of December 7, 1983, for the grant of service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.159(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this decision, the Board is granting an effective date of December 7, 1983, for service connection for schizophrenia.  Because the Veteran, through his representative, specifically maintained that service connection was warranted as of that date, this award thus represents a complete grant of the benefit sought on appeal.  See, e.g., June 2012 Request to Reconsider 1983 Claim (specifically maintained that an effective date of December 7, 1983, is warranted for the grant of service connection for schizophrenia); May 2013 Statement Accompanying VA Form 9 (Substantive Appeal).  Consequently, any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 20.1102 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran contends that an effective date earlier than June 24, 2011 is warranted for the grant of service connection for schizophrenia, maintaining that the award should go back to his original December 1983 claim for this disability.  

The Veteran initially submitted a service connection claim on December 7, 1983 for a psychiatric disability.  The claim was denied in a January 1984 rating decision.  The Veteran was informed of that decision and his appellate rights in a February 1984 letter.  See 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the January 1984 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran petitioned to reopen the claim on June 24, 2011. The claim was reopened and granted effective June 24, 2011, the date of the new claim, in a December 2012 rating decision. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  In other words, as dictated by the above provisions, once a previous decision has become final, the earliest effective date of service connection for the disability addressed in that decision is the date of the petition to reopen rather than the date of the initial claim.  See id. 

An exception to the general effective date rule for reopened claims, however, is provided under 38 C.F.R. § 3.156(c).  Specifically, where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  38 C.F.R. § 3.156(c)(1).  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  An award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim.  38 C.F.R. § 3.156(c)(3).

In the instant case, the Veteran's complete service personnel records were obtained and associated with the file in July 2012, following repeated requests for a complete copy of his personnel file by the Veteran's Representative.  See, e.g., May 2012 Request to Reconsider 1983 Claim; June 2012 Addendum to Form 9.  See also June 2012 VA Request for Information (requesting through the Personnel Information Exchange System (PIES) the Veteran's "entire personnel file"); December 2012 Rating Decision (reflecting that the Veteran's service personnel records were "received [by VA] on July 6, 2012).  These records show that the Veteran had numerous behavioral problems in service, including a poor performance evaluations and "frequent involvement of a discreditable nature with military authorities."  See, e.g., March 1979 Consideration for Administrative Discharge.  Furthermore, a November 2012 private psychiatric opinion from J.M., Ph.D., submitted in conjunction with the June 2011 claim to reopen, relied upon the Veteran's service personnel records to support the conclusion that "the Veteran's psychiatric disability began in service (with his poor performance in the Navy clearly reflecting the prodromal phase of schizophrenia)."  Specifically, J.M., Ph.D., found the results of a March 1979 performance evaluation reflecting the Veteran's "neglect of appearance, lack of goal-directed behavior, inability to engage in purposeful activity, functional impairment in job-related performance, and deterioration in behavior" to be reflective of "early signs of schizophrenia."  

Importantly, the December 2012 rating decision which granted service connection for schizophrenia relied primarily upon "the positive medical opinion from [J.M., Ph.D.] that recently linked [the Veteran's] condition to service."  See March 2013 Statement of the Case (discussing the basis for the RO's assignment of the June 2011 effective date).  Moreover, in discussing the evidence supporting entitlement to service connection for schizophrenia, the December 2012 rating decision specifically referenced "service treatment and personnel records that reveal disciplinary action and possible psychiatric symptoms."  

Therefore, the Board finds that the service personnel records obtained in July 2012 constitute "relevant official service records that existed and had not been associated with the claims file when it first decided the claim," as they provide a more complete picture of the in-service manifestations of the Veteran's schizophrenia.  See 38 C.F.R. § 3.156(c)(1).  Furthermore, the Board finds that the December 2012 grant of service connection was "based all, or in part, on the newly received service department records."  See 38 C.F.R. § 3.156(c)(3).  Accordingly, an effective date of December 7, 1983 is warranted for the award of service connection for schizophrenia, which is the date the Veteran submitted the original service connection claim.  See 38 C.F.R. § 3.156(c)(3) (reflecting that an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later).


ORDER

An effective date of December 7, 1983 for the award of service connection for schizophrenia is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


